The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 4, 2022

                                2022COA91

No. 21CA0322, Galef v. University of Colorado — Torts —
Personal Injury — Premises Liability; Government — Colorado
Governmental Immunity Act — Immunity and Partial Waiver —
Dangerous Condition of a Public Building

     For a slip-and-fall tort claim under the Premises Liability Act

against the University of Colorado, a division of the court of appeals

considers whether the University has waived its sovereign immunity

for a “dangerous condition of any public building” under sections

24-10-103(1.3) and -106(1)(c), C.R.S. 2021, of the Colorado

Governmental Immunity Act (CGIA). Specifically, the division

considers whether a “dangerous condition” exists when the

University fails to post a “wet floor” sign or otherwise warn that a

recently mopped dormitory staircase is imperceptibly wet and

slippery.
     The division first concludes that the University’s failure to

warn the plaintiff of a hazard it created by mopping can constitute a

“dangerous condition,” as it is a “negligent . . . omission . . . [in]

maintaining” the dormitory that is not attributable solely to the

inadequate design of the staircase. See § 24-10-103(1.3). The

division further reasons that this result is not foreclosed by the

supreme court’s case law regarding failure-to-warn claims under

the CGIA. See, e.g., Medina v. State, 35 P.3d 443 (Colo. 2001).

     The division then concludes that the imperceptibly wet,

slippery stairs — together with the University’s failure to warn of

them — “constitute[d] an unreasonable risk to the health or safety

of the public” under the definition of “dangerous condition” as it’s

been interpreted by the supreme court. § 24-10-103(1.3); see City

& Cnty. of Denver v. Dennis, 2018 CO 37.
COLORADO COURT OF APPEALS                                            2022COA91


Court of Appeals No. 21CA0322
Boulder County District Court No. 20CV30831
Honorable Andrew Hartman, Judge


Jordan Galef,

Plaintiff-Appellant,

v.

University of Colorado,

Defendant-Appellee.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division VII
                            Opinion by JUDGE KUHN
                       Lipinsky and Graham*, JJ., concur

                           Announced August 4, 2022


Law Offices of Ross Ziev, P.C., Ross Ziev, Denver, Colorado, for Plaintiff-
Appellant

Philip J. Weiser, Attorney General, Hermine Kallman, Special Assistant
Attorney General, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    In this slip-and-fall personal injury case, plaintiff, Jordan

 Galef, appeals the trial court’s dismissal of his complaint against

 defendant, the University of Colorado, under C.R.C.P. 12(b)(1). The

 court ruled that the University had not waived its immunity for

 Galef’s Premises Liability Act (PLA) claim under the Colorado

 Governmental Immunity Act (CGIA). We reverse and remand for

 further proceedings.

                           I.    Background

¶2    According to Galef’s complaint and other submissions to the

 court, he was walking down a recently mopped staircase in his

 dormitory hall when he slipped and fell down the stairs, dislocating

 his shoulder. The injury required surgery to repair.

¶3    Galef alleged that the black coloring of the flooring made it

 difficult to see that the stairs were wet and that, when he fell, the

 University employee mopping the staircase had not displayed a “wet

 floor” sign or provided any other warning that the stairs were wet.

 He also alleged this staircase saw “high traffic” and that he had

 been using it at least twice per day while a resident of his

 dormitory.




                                    1
¶4    Soon after his injury, Galef brought a single premises liability

 claim against the University, asserting that he was an invitee to a

 public building within the meaning of the PLA and CGIA. He

 alleged that his injuries were caused by the University’s

         (1) unreasonable failure to exercise reasonable
             care with respect to a wet, slippery stairs [sic]
             created by [the University] of which [the
             University] knew or should have known
             about; and/or

         (2) unreasonable failure to exercise reasonable
             care by failing to put up wet floor signs;
             and/or

         (3) unreasonable failure to warn of wet, slippery
             stairs.

¶5    In response, the University moved to dismiss under Rule

 12(b)(1), arguing that it had not waived its CGIA immunity to Galef’s

 claim under the “dangerous condition of any public building”

 provision of section 24-10-106(1)(c), C.R.S. 2021. In the ensuing

 briefing, the University did not dispute any of Galef’s factual

 allegations, and neither side affirmatively requested an evidentiary

 hearing to determine disputed facts pursuant to Trinity

 Broadcasting of Denver, Inc. v. City of Westminster, 848 P.2d 916




                                    2
 (Colo. 1993).1 Instead, the University argued that, based on the

 allegations in Galef’s complaint and submissions to the court, its

 immunity under section 24-10-106(1)(c) was not waived as a matter

 of law. The court agreed with the University and dismissed Galef’s

 complaint.

¶6    As relevant here, the court found the following undisputed

 facts: (1) Galef fell and dislocated his shoulder while descending

 recently mopped steps that, because of their black coloring, he

 could not see were wet; (2) there was no wet-floor sign displayed

 towards individuals approaching the stairs from his location; and

 (3) mopping the stairs is part of the University’s maintenance plan

 for the dormitory.

¶7    Based on these facts, the court ruled that the wet, black stairs

 — and the University’s alleged failure to warn they were wet — did

 not amount to a “dangerous condition” within the meaning of the

 CGIA. In so ruling, the court agreed with the University on the

 same two issues that Galef appeals here.


 1 Galef stated that the motion to dismiss must be denied and, “[i]n
 the alternative, [he] requires a hearing and discovery to present
 undisputed facts that would allow the court to make its
 determination.”

                                   3
¶8    First, the court noted that the “negligent act or omission” Galef

 alleged was the failure to warn him of the wet stairs by not placing

 a wet-floor sign or some other notification regarding the stairs being

 mopped. The court then concluded that a public entity does not

 waive its immunity for a premises liability claim based on a

 negligent failure to warn because such a failure — without any

 other alleged negligent act or omission — cannot constitute a

 “dangerous condition” within the meaning of the CGIA.

¶9    Second, the court concluded that — separate and apart from

 the University’s failure to warn him of the hazard — Galef failed to

 demonstrate that the mere difficult-to-detect wetness of the black

 flooring otherwise constituted a “dangerous condition.” The court

 reasoned that Galef failed to plead facts and presented no evidence

 in his briefing showing either that (1) the wet, black, slippery

 staircase presented an unreasonable risk to the health or safety of

 the public; or (2) the University committed any other negligent act

 or omission in constructing or maintaining the building other than

 the University’s alleged failure to post a warning near the wet

 staircase.




                                    4
                              II.   Analysis

¶ 10   Galef contends the trial court erred on both points. We agree

  and conclude that, based on the unchallenged allegations in Galef’s

  complaint, his submissions to the court, and the reasonable

  inferences from the trial court’s undisputed factual findings, the

  University’s immunity has been waived under section

  24-10-106(1)(c) as a matter of law. We reverse the trial court’s

  dismissal accordingly.

                         A.   Standard of Review

¶ 11   A Rule 12(b)(1) motion to dismiss on grounds of immunity

  under the CGIA raises an issue of the court’s subject matter

  jurisdiction. Padilla v. Sch. Dist. No. 1, 25 P.3d 1176, 1180 (Colo.

  2001). The plaintiff has the burden of proving that the court has

  jurisdiction. City of Longmont v. Henry-Hobbs, 50 P.3d 906, 908

  (Colo. 2002). But “this burden is relatively lenient, as the plaintiff

  is afforded the reasonable inferences from [his] undisputed

  evidence.” City & Cnty. of Denver v. Dennis, 2018 CO 37, ¶ 11.

¶ 12   Rule 12(b)(1) “permits the trial court to hold an evidentiary

  hearing to resolve any factual dispute upon which the existence of

  jurisdiction may turn.” Medina v. State, 35 P.3d 443, 452 (Colo.


                                     5
  2001). Here, however, in its motion to dismiss, the University did

  not challenge any facts Galef alleged. The trial court thus relied on

  the undisputed facts that the parties presented and determined, as

  a matter of law, whether those facts constituted a waiver of

  immunity under the CGIA. See id. We review the resolution of this

  question of law, along with the associated statutory interpretation it

  involves, de novo. Id. at 452-53.

¶ 13   Our goal in interpreting the CGIA is to give effect to legislative

  intent. Maphis v. City of Boulder, 2022 CO 10, ¶ 15. “In doing so,

  we look at the statute ‘as a whole, giving consistent, harmonious,

  and sensible effect to all of its parts.’” Id. (quoting Dennis, ¶ 12).

  We construe waivers of CGIA immunity broadly because “the

  immunity created by the [CGIA] is in derogation of the common law

  and must [itself] be strictly construed.” Bertrand v. Bd. of Cnty.

  Comm’rs, 872 P.2d 223, 225 (Colo. 1994); Springer v. City & Cnty. of

  Denver, 13 P.3d 794, 798 (Colo. 2000) (“[W]e broadly construe the

  CGIA provisions that waive immunity in the interest of

  compensating victims of governmental negligence.”).

                        B.   The CGIA and the PLA

¶ 14   Section 24-10-106(1) of the CGIA provides as follows:


                                      6
          A public entity shall be immune from liability
          in all claims for injury which lie in tort . . .
          except as provided otherwise in this section.
          Sovereign immunity is waived by a public
          entity in an action for injuries resulting from:

          ....

          (c) A dangerous condition of any public
          building.2

Section 24-10-103(1.3), C.R.S. 2021, contains a definition of

“dangerous condition.” In Walton v. State, 968 P.2d 636 (Colo.

1998), the supreme court interpreted this definition to mean that

immunity is waived under section 24-10-106(1)(c) if the injuries

occurred as a result of

        (1) the physical condition of the public facility or the use

            thereof;

        (2) which constitutes an unreasonable risk to the health or

            safety of the public;




2 The University does not dispute that it is a “public entity” within
the meaning of the CGIA. § 24-10-103(5), C.R.S. 2021; see Uberoi
v. Univ. of Colo., 713 P.2d 894, 897-98 (Colo. 1986), overruled on
other grounds by Graham v. State, 956 P.2d 556, 562 (Colo. 1998).
Nor does it dispute here that Galef’s dormitory is a “public building”
within the meaning of the CGIA waiver provision at issue.
§ 24-10-106(1)(c), C.R.S. 2021.

                                    7
          (3) which is known to exist or should have been known to

               exist in the exercise of reasonable care; and

          (4) which condition is proximately caused by the negligent

               act or omission of the public entity in constructing or

               maintaining the facility.

  Walton, 968 P.2d at 644; see Jenks v. Sullivan, 826 P.2d 825, 827

  (Colo. 1992) (“Injury stemming from the use of a dangerous or

  defective physical condition of the building itself might include

  injury resulting from, for example, using a faulty elevator or falling

  down defective stairs.”), overruled by Bertrand, 872 P.2d 223.

¶ 15   Further, while a “dangerous condition” may be a hazard that

  the public entity itself creates, that dangerous condition must be

  one that is “associated with construction or maintenance, not solely

  design.” Springer, 13 P.3d at 799, 801; § 24-10-103(1.3) (“A

  dangerous condition shall not exist solely because the design of any

  facility is inadequate.”).

¶ 16   The supreme court has further interpreted this immunity

  waiver in the context of the PLA, section 13-21-115, C.R.S. 2021,

  which “governs civil actions against landowners for injuries

  occurring on the property.” Springer, 13 P.3d at 803 (citing


                                     8
  § 13-21-115(2), C.R.S. 2021). As relevant here, the PLA provides

  that “an invitee may recover for damages caused by the landowner’s

  unreasonable failure to exercise reasonable care to protect against

  dangers the landowner actually knew about or should have known

  about.” § 13-21-115(4)(c)(I); see also Gallegos v. Phipps, 779 P.2d

  856, 862 n.11 (Colo. 1989) (noting that a landowner’s “duty . . . to

  protect invitees” under this section is broad enough to encompass a

  duty to warn an invitee of hazards on the premises).

¶ 17   Construing this provision alongside the CGIA waiver under

  section 24-10-106(1)(c), the supreme court has held that

             when a public entity provides a public building
             for public use, it owes a nondelegable duty to
             protect invitees under [the PLA] from an
             unreasonable risk to their health and safety
             due to a negligent act or omission in
             constructing or maintaining the facility.

  Springer, 13 P.3d at 797, 803-05 (“The intent of the premises

  liability statute is congruent with the intent of immunity waiver in

  section 24-10-106(1)(c). . . . [C]laims [under section 13-21-115(4)]

  fall within the scope of the immunity waiver . . . .”).




                                      9
                C.   The University’s Immunity Is Waived
                             As a Matter of Law

¶ 18   Galef alleged in his complaint a hazardous physical condition

  in his dormitory — wet, slippery stairs that, due to their black

  coloring, were difficult for him to see that they were wet. His

  complaint also alleged that the University knew or should have

  known about this hazard and that this hazard was caused by the

  University’s negligence. We conclude these allegations are sufficient

  to establish the first and third elements of the Walton test.

¶ 19   The fourth Walton element evaluates whether the condition

  was proximately caused by the negligent act or omission of the

  public entity in constructing or maintaining the facility. The trial

  court ruled, and we agree, that Galef alleged only one “negligent act

  or omission of the [University] in constructing or maintaining the

  facility” under the definition of “dangerous condition” — that the

  University failed to warn him of the hazardous wet condition of the

  staircase. Galef does not challenge this finding on appeal. At issue

  first, then, is whether this failure to warn satisfies the fourth

  element of the Walton test.




                                     10
¶ 20   According to the University, the supreme court has interpreted

  “dangerous condition” to categorically exclude instances in which

  the public entity negligently failed to warn of a hazardous physical

  condition. We disagree. We see the supreme court’s interpretation

  of “dangerous condition,” and the plain statutory text of that term,

  as permitting a claim for a public entity’s failure to warn of a

  hazardous physical condition under the public-building waiver

  when (1) the dangerous condition is not “attributable solely to the

  inadequate design” of the building, see, e.g., Swieckowski v. City of

  Fort Collins, 934 P.2d 1380, 1388 (Colo. 1997); and (2) the failure to

  warn is a “negligent . . . omission . . . in . . . maintaining the

  [building],”3 see Springer, 13 P.3d at 799. We further conclude that,

  under the undisputed facts of this case, the University’s failure to

  warn Galef of the imperceptibly wet, slippery stairs satisfies both

  conditions.

¶ 21   Alternatively, however, the University argues that the trial

  court was correct to conclude that Galef’s allegations fail to prove



  3 Galef did not allege that the University negligently constructed the
  staircase, so we exclude references to negligent construction in our
  analysis.

                                      11
  the third Walton element — that the wet, slippery stairs did not

  constitute an unreasonable risk to the health or safety of the

  public. We again disagree. The allegations in Galef’s complaint, his

  submissions to the court, and the reasonable inferences from the

  trial court’s undisputed factual findings demonstrate that the wet,

  slippery — and unwarned of — stairs “created a chance of injury,

  damage, or loss which exceeded the bounds of reason.” Dennis,

  ¶ 23.

                1.   Failure-to-Warn Claims Under the CGIA

¶ 22      Citing Medina, 35 P.3d 443, the University claims that a

  public entity’s failure to warn of a hazardous physical condition

  cannot constitute a “dangerous condition” to support a waiver of

  immunity under section 24-10-106(1)(c) for public buildings.

¶ 23      Galef counters that Medina and the supreme court’s other

  failure-to-warn cases are not applicable to the public-building

  waiver because they relied on a different provision of the CGIA —

  the public-highway waiver in section 24-10-106(1)(d)(I). That

  section waives CGIA immunity for a “dangerous condition of a

  public highway, road, or street which physically interferes with the

  movement of traffic.” It specifically states, though, that “the phrase


                                     12
  ‘physically interferes with the movement of traffic’ shall not include

  traffic signs, signals, or markings, or the lack thereof.”

  § 24-10-106(1)(d)(I) (emphasis added). Galef argues this italicized

  language — not the general definition of “dangerous condition” — is

  what the supreme court relied on in excluding the failure to post

  warning signs from the waiver of sovereign immunity under that

  public-highway provision.

¶ 24   We disagree with both parties. Galef is correct that this

  italicized language “expressly precludes liability for a public entity’s

  failure to post signs on a public highway.” Swieckowski, 934 P.2d

  at 1388 (citing § 24-10-106(1)(d)); see Willer v. City of Thornton, 817

  P.2d 514, 519 (Colo. 1991) (“Th[e] language [in section

  24-10-106(1)(d)] excludes the failure to post warning signs from the

  general waiver of sovereign immunity for injuries resulting from

  dangerous conditions.”). But contrary to Galef’s position, though

  Medina and the supreme court’s failure-to-warn cases all arose in

  the context of the public-highway waiver under section

  24-10-106(1)(d), these cases also relied on the definition of

  “dangerous condition” itself — which could make the cases

  applicable to the public-building waiver as well. See § 24-10-103


                                     13
  (stating that the definition of “dangerous condition” applies

  throughout the CGIA “unless the context otherwise requires”).

  Further, contrary to the University’s position, we conclude that this

  definition does not always preclude a waiver for a dangerous

  condition of a public building where the public entity’s sole alleged

  negligent act or omission is a failure to warn of a hazardous

  physical condition.

¶ 25   Medina involved plaintiffs who were injured while driving along

  a public highway when a large boulder dislodged from a “cut slope”

  above the road and crashed through their vehicle. Medina, 35 P.3d

  at 448. As part of their complaint, the plaintiffs claimed that the

  state negligently failed to close the highway, warn the public that it

  was unsafe, and suggest alternative routes of travel. Id. at 462.

  Noting that each claim amounted to no more than a general failure-

  to-warn claim, the court offered two justifications why it could

  dispatch them “summarily” — that is, without first needing

  resolution of disputed facts. See id. at 449, 462 (“[W]e hold that, as

  a matter of law, the CGIA does not waive immunity for claims

  asserting a failure to warn, failure to close the highway, or failure to

  suggest alternate routes.”). But see Maphis, ¶ 27 n.3 (stating, in a


                                     14
  footnote in a case under section 24-10-106(1)(d), that “‘[n]egligent

  failure to warn’ does not ‘trigger[] a waiver of immunity under the

  CGIA.’” (quoting Medina, 35 P.3d at 449)).

¶ 26   First, Medina noted that “our precedent makes clear that the

  CGIA has not waived the state’s immunity for such a claim.”

  Medina, 35 P.3d at 462. But the cases the court cited do not stand

  for the broad conclusions that Galef and the University urge us to

  adopt. Id. (first citing Swieckowski, 934 P.2d at 1386; then citing

  Willer, 817 P.2d at 517-19; and then citing Szymanski v. Dep’t of

  Highways, 776 P.2d 1124, 1125 (Colo. App. 1989)). Rather, each

  case grounded this conclusion in both the express preclusion

  language of the public-highway waiver as well as the definition of

  “dangerous condition” itself. For the latter, these cases dictate that

  a public entity’s failure to warn of a hazardous physical condition

  does not fall within this definition when the dangerous condition is

  attributable solely to the inadequate design of the facility. See

  Willer, 817 P.2d at 519 (“Whatever the merits of Willer’s argument

  that a governmental entity should never be granted the protection

  of sovereign immunity when it fails to warn others of known

  dangerous conditions, the [CGIA] reveals a contrary legislative


                                    15
  intent when the alleged defect is incorporated in the initial design.”);

  Swieckowski, 934 P.2d at 1389 (Vollack, C.J., dissenting) (“[T]he

  [public entity] is immune from claims which assert either an

  inadequate design or a failure to post warning signs.” (citing

  §§ 24-10-103(1), -106(1)(d), C.R.S. 1997)); Szymanski, 776 P.2d at

  1125 (“Here, the gist of plaintiffs’ complaint against the City was

  that [among other claims] there was no warning sign advising traffic

  that the intersection was dangerous. Despite plaintiffs’ attempts to

  characterize these alleged flaws as other than design defects, all of

  them relate to claimed inadequacies in the design of that

  intersection.”); see also Henry-Hobbs, 50 P.3d at 909 (noting that,

  for a hazard that is dangerous as designed, a failure to post a

  warning sign near it can be characterized as a “design flaw”).

¶ 27   Second, Medina further concluded that these failure-to-warn

  claims are not “somehow encompassed within the state’s duty of

  maintenance.” 35 P.3d at 462. It reasoned that, under the then-

  existing definition of “maintenance,” the “duty to maintain” a public

  highway is defined as “a duty to keep the road ‘in the same general

  state of being, repair, or efficiency as initially constructed.’” Id. at

  455 (quoting Swieckowski, 934 P.2d at 1385). Then, because


                                      16
  “[c]losing the road, warning of the road’s dangerous condition, or

  suggesting alternate routes of travel do not effectuate this result,”

  the court concluded that these claims “do not fall within the state’s

  maintenance obligation for which immunity has been waived.” Id.

  at 462.

¶ 28   In other words, contrary to the University’s position, Medina’s

  second line of reasoning does not mean that a public entity’s

  negligent failure to warn may never support a finding of a

  “dangerous condition” under the CGIA — but rather only that this

  duty to warn must be encompassed within the entity’s duty of

  maintenance instead of being a design flaw. See Douglas v. City &

  Cnty. of Denver, 203 P.3d 615, 619-20 (Colo. App. 2008) (In a case

  involving an injury resulting from lifting weights in a city-run gym,

  the division concluded “the failure to post warning signs [about the

  danger of lifting weights] . . . does not involve the use of a

  dangerous physical condition of the building that is associated with

  its maintenance. . . . [U]nder the circumstances presented here, the

  failure to post a sign is not a maintenance issue.”).

¶ 29   In summary, then, a “dangerous condition” can include a

  public entity’s failure to warn of a hazardous physical condition in a


                                     17
  public building when (1) the dangerous condition is not attributable

  solely to the inadequate design of the building, and (2) the public

  entity’s duty to warn of a hazard is encompassed within its duty of

  maintenance.

            2.    The University’s Duty to Warn of the Wet Stairs

¶ 30      We further conclude that the University’s alleged failure to

  post a warning next to the imperceptibly wet, recently mopped

  stairs constitutes a negligent act or omission proximately causing

  the hazardous physical condition under the undisputed facts of this

  case.

¶ 31      First, there is no question here that the stairs were designed to

  be dry, not wet. While the design of the staircase — their black

  coloring — may have contributed to the difficulty of perceiving that

  they were wet, the University made the stairs more hazardous by

  subsequently introducing a wet, slippery substance onto them.

  Medina, 35 P.3d at 456 (noting that conditions implicating defective

  maintenance rather than design “develop subsequent to the initial

  design and construction of the [facility]”). Therefore, the hazard of

  which the University allegedly failed to warn Galef was not solely

  attributable to the design of the staircase. See § 24-10-103(1.3).


                                      18
¶ 32   Second, we conclude that the University’s duty to warn Galef

  of a hazard its employee created in mopping the dormitory stairs is

  “encompassed within [the University’s] duty of maintenance.”

  Medina, 35 P.3d at 462. As relevant here, the CGIA defines

  “maintenance” as “the act or omission of a public entity or public

  employee in keeping a facility in the same general state of repair or

  efficiency as initially constructed or in preserving a facility from

  decline or failure.” § 24-10-103(2.5).

¶ 33   The undisputed fact in this case is that “mopping the stairs is

  part of the University’s maintenance plan for the dormitory.” That

  is, the University was mopping the stairs to keep them in the same

  clean condition as they were originally designed and constructed.

  Mopping, then, falls within the CGIA’s definition of “maintenance”

  as it is an act done “in preserving [the dormitory] from decline.” See

  § 24-10-103(2.5). Further, Galef alleged that the University failed to

  warn him of a hazard it created while mopping — that is, while the

  University was “maintaining” the building. Under the definition of

  “dangerous condition,” then, this failure to warn is a “negligent . . .

  omission . . . in . . . maintaining” the dormitory. See

  § 24-10-103(1.3); see also N.M. v. Trujillo, 2017 CO 79, ¶¶ 25-27


                                     19
  (recognizing a distinction between claims based on the defendant’s

  misfeasance, or active misconduct causing a positive injury to

  other, and nonfeasance, or passive inaction or a failure to protect

  from harm). The University’s duty of maintenance under the CGIA

  thus encompasses a duty, under the PLA, to warn of the wet,

  slippery condition the University created while mopping a dormitory

  staircase.

¶ 34   Medina is distinguishable under these facts. In that case, the

  supreme court could not conclude, on the undisputed facts before

  it, whether the hazardous cut slope on the public highway was

  either (1) designed to be that way or (2) the result of the degradation

  of the slope above the road that occurred after the road was

  designed and constructed. Medina, 35 P.3d at 458-59. If the

  former, the court concluded, the CGIA did not waive the state’s

  immunity. Id. at 455, 459. But if the hazardous condition

  developed after the road was designed and constructed, the state’s

  immunity could be waived because it would have failed in its “duty

  to maintain” the road, and the state might therefore have had an

  obligation to install “safety devices” on the cut slope to rectify the




                                     20
  hazard and “return the road to its original state of being, repair, or

  efficiency.” Id. at 461-62.

¶ 35   In this context, the supreme court concluded that the state’s

  duty to warn of the hazardous cut slope was not encompassed

  within its duty to rectify hazards that develop after the design and

  construction of a facility. See id. at 454-58, 462. And, just as

  posting a warning sign next to a hazardous cut slope doesn’t itself

  rectify that physical condition, it’s true that here, posting a wet-

  floor sign next to wet stairs also does not itself rectify their physical

  condition — the wet-floor sign does nothing to help the stairs dry.

  But in Medina, there was no allegation that the hazardous physical

  condition developed as a result of the state’s affirmative actions in

  undertaking maintenance of the road. In contrast, here the

  University affirmatively created — and then failed to warn of — the

  hazard as part of its maintenance of the dormitory staircase.

¶ 36   Thus, Medina had no occasion to consider whether a public

  entity’s “duty of maintenance” under the CGIA encompasses a duty

  to warn of hazards created by the public entity’s acts of




                                     21
  maintenance.4 And in this case, we conclude that the University’s

  duty to warn Galef of the wet, slippery stairs fits squarely within the

  definitions of “dangerous condition” and “maintenance” under the

  CGIA. We therefore see Medina as distinguishable on this basis.

¶ 37   For these reasons, we conclude that the University’s alleged

  negligent failure to warn Galef of wet, slippery stairs is a “negligent

  omission in maintaining” the dormitory within the meaning of

  “dangerous condition.” The trial court therefore erred by excluding

  the University’s alleged failure to warn Galef from its “dangerous

  condition” analysis.

                3.   The Wet, Slippery Stairs Constituted
                           an Unreasonable Risk

¶ 38   Alternatively, the University argues that Galef failed to carry

  his burden in demonstrating the third element of the Walton test:

  that the physical condition in question — the imperceptibly wet,




  4 Notably, too, the General Assembly has since broadened the
  definition of “maintenance” from that existing when Medina was
  decided. At that time, section 24-10-103 did not define
  “maintenance,” but two years later, the General Assembly added a
  definition of this term to the statute. Ch. 182, sec. 2,
  § 24-10-103(2.5), 2003 Colo. Sess. Laws 1343. “Maintenance” is
  now defined as “act[s] or omission[s] . . . in preserving a facility from
  decline or failure.” § 24-10-103(2.), C.R.S. 2021.

                                     22
  slippery stairs — “constitute[d] an unreasonable risk to the health

  or safety of the public.” § 24-10-103(1.3). We disagree.

¶ 39   Determining if a physical condition presents an unreasonable

  risk “will necessarily be a fact-specific inquiry.” Dennis, ¶ 23.

  Since there are no disputed facts, however, we can undertake this

  review as a question of law. See Medina, 35 P.3d at 452. We

  examine the totality of the circumstances surrounding the hazard

  in making this determination. Maphis, ¶ 28.

¶ 40   In this context, the supreme court has interpreted

  “unreasonable risk” to require the plaintiff to prove that the

  physical condition “created a chance of injury, damage, or loss

  which exceeded the bounds of reason.” Dennis, ¶ 23. Further, the

  court has explained that “because the term ‘unreasonable’ modifies

  the word ‘risk,’ the CGIA requires ‘more than a foreseeable risk of

  harm.’” Maphis, ¶ 19 (quoting Dennis, ¶ 22).

¶ 41   Nonetheless, several of the unchallenged allegations from

  Galef’s complaint, his submissions to the court, and reasonable

  inferences from the trial court’s undisputed facts support the




                                    23
  conclusion that the imperceptibly wet, slippery stairs created a

  chance of injury that exceeded the bounds of reason.5

¶ 42   First, the supreme court has indicated that the type and

  severity of injuries risked by the physical condition are relevant to

  whether that condition chanced an injury exceeding the bounds of

  reason. See id. at ¶ 24; see also id. at ¶¶ 46-47 (Márquez, J.,

  dissenting). Galef alleged he suffered an injury severe enough that

  it would require two surgeries to repair. He also submitted a report

  indicating that slippery floors in general risk a myriad of severe

  injuries — including a significant chance of death. And further, the

  risks of a wet, slippery staircase go beyond those associated with a

  mere slippery floor; falling down stairs poses a far more

  unreasonable risk of injury than a mere “tripping hazard” like the

  hazard in Maphis — an uneven sidewalk. See id. at ¶ 24 (majority

  opinion).

¶ 43   It’s true that Maphis ruled that “the frequency with which a

  particular condition occurs is an appropriate consideration” when



  5Many of the following considerations are taken from Maphis,
  which was decided after the trial court issued its order dismissing
  Galef’s complaint.

                                    24
  evaluating whether a physical condition poses an unreasonable

  risk. Id. at ¶ 29. And Galef’s submitted report indicated that slip-

  and-fall injuries are a frequent source of injury for the general

  public. But the court’s concerns in Maphis about the frequency of

  the hazard in that case are not present here. Unlike for a

  commonplace sidewalk hazard, exposing the University to liability

  for the wet stairs would not impose an “impossibly high standard”

  on the University. Id. (quoting Dennis, ¶ 19). A wet floor will dry on

  its own and there is a cheap and available solution to mitigate the

  risk posed by wet flooring — posting a wet-floor sign.

¶ 44   Second, the supreme court has indicated that the degree to

  which the hazard is responsible for causing the plaintiff’s injury is

  also relevant to the unreasonableness of the risk it poses. See

  Dennis, ¶ 24; Maphis, ¶ 41 (Márquez, J., dissenting). Galef alleged,

  and the University did not challenge, that his injury was caused

  primarily by the imperceptibly wet, slippery stairs.

¶ 45   Third, the supreme court has noted that the location of the

  physical condition bears on this analysis. Maphis, ¶ 28 (majority

  opinion). Galef’s complaint and affidavit alleged that the hazardous

  physical condition was located in both a “high foot-traffic area” and


                                    25
  an “area of heightened public safety concern” — inside a school.

  The supreme court has found that both kinds of locations make the

  risk more unreasonable. Id.

¶ 46    Finally, the supreme court has noted that conditions that are

  difficult to detect pose a more unreasonable risk of injury,

  particularly when the public entity failed to call attention to the

  hazard by warning the public of its presence. See id. at ¶ 27; see

  also id. at ¶ 39 n.1 (Márquez, J., dissenting). Galef alleged that the

  black coloring of the staircase made it difficult for him to detect that

  it had been recently mopped — a difficulty that was compounded by

  the University’s failure to post a wet-floor sign where Galef could

  see it.

¶ 47    For these reasons, we conclude that Galef successfully

  demonstrated that the imperceptibly wet, slippery stairs posed an

  unreasonable risk to the health and safety of the public. Thus, in

  combination with the other undisputed facts, he sufficiently carried

  his burden to demonstrate that his injuries resulted from a

  “dangerous condition of any public building” under section

  24-10-106(1)(c). Under these circumstances, we conclude, as a




                                    26
  matter of law, that the University waived its immunity under the

  CGIA. The trial court erred by ruling otherwise.

                           III.   Conclusion

¶ 48   The judgment of dismissal is reversed and the case is

  remanded for further proceedings consistent with this opinion.

       JUDGE LIPINSKY and JUDGE GRAHAM concur.




                                   27